Citation Nr: 1643613	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  06-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 18, 2002, for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from April 1962 to April 1966,

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in pertinent part, denied entitlement to a TDIU.

In September 2003, the Veteran testified during a personal hearing at the RO.

In a May 2005 rating decision, the RO granted a TDIU, effective from November 18, 2002.  The Veteran perfected an appeal as to the effective date of her TDIU award.

In August 2007, the Veteran testified during a hearing at the RO before the undersigned.  Transcripts of both hearings are of record.

In April 2008 and April 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  

As noted in each remand, an unappealed August 1987 Board decision denied entitlement to a TDIU.  That decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  An informal claim for a TDIU was received by VA in September 1988 (9/29/88 VBMS VA Appeal to Board of Appeals).  Thus, the issue now for Board consideration is whether it is factually ascertainable that the criteria for a TDIU were first met within one year prior to the date of the informal claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(1), (2) (2015).  The issue before the Board could be phrased as entitlement to a TDIU between September 1987 and November 2002.  Nonetheless, because of the factual finding that the evidence did not support a TDIU prior to November 2002, the manner in which the issue is phrased has no bearing on the decision.

In a March 2013 decision, the Board denied the Veteran's appeal for an effective date earlier than November 18, 2002 for the grant of a TDIU.

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further action.

In December 2014, August 2015, and April 2016, the Board remanded the Veteran's case to the AOJ for further development.

In August 2015 and April 2016, the Board referred the matter of whether new and material evidence was received to reopen the claim for service connection for lupus, and claims for service connection for heart, lung, and back disorders, to the AOJ for appropriate development and adjudication.  There is no indication in the record that any action was taken and the claims are, again, referred to the AOJ.  38 C.F.R. § 19.9(b) (2015).

Also in August 2015 and April 2016, the Board noted that, in November 2013, the Veteran requested that her claims file be transferred to the St. Petersburg, Florida, RO, as she moved permanently to Florida, and referred the matter to the Montgomery RO for appropriate action (11/20/13 VBMS VA 21-0820 Report of General Information).  No action was taken on the Veteran's request and it is, again, referred the RO.


FINDING OF FACT

Prior to November 18, 2002, the weight of the probative medical and other evidence of record is against a finding that the Veteran was unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to November 18, 2002 for the grant of a TDIU are not met  38 U.S.C.A. §§ 1155, 5109A, 5110, 7105(c) (West 2014), 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.25 (2015) (38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's earlier effective date claim for a TDIU arises from her disagreement with the effective date assigned in connection with the grant of a TDIU.  The courts have held, and VA's General Counsel agreed, that where an underlying claim has been granted and there is disagreement as to "downstream'" questions, the claim has been substantiated, there is no need to provide additional VCAA notice, and there is no prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Nevertheless, in its April 2008 and April 2011 remands, the Board instructed the AOJ to ensure that all VCAA notice obligations were satisfied as to the claim for an earlier effective date for the grant of a TDIU.  The Veteran was requested to provide the names, addresses, and approximate dates of treatment for all health care providers, VA and non VA, from whom she received evaluation or treatment during the relevant time on appeal.  The AOJ's May 2008 and April 2011 letters to the Veteran fully complied with the Board's remand instructions.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  Her service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in its March 1975 administrative determination that the Veteran totally disabled (1/31/74 VBMS Third Party Correspondence).  See 3/1/04 VBMS SSA-831 Disability Determination and Transmittal (noting disability due to idiopathic edema, recurrent urinary tract infections, and musculoskeletal back pain of unknown etiology).  See also 12/1/00 VBMS Medical Treatment Records Furnished by SSA.

In August 2016, the Veteran's representative noted that, in her January 1988 TDIU claim, the Veteran stated that "I have been unable to go to school due to my disability under the VA or [S]ocial [S]ecurity programs.  I am totally disabled to work or attend school." (1/20/88 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  The representative argues that this "appears to suggest" that she was denied VA vocational rehabilitation and employment (VR & E) benefits and SSA disability rehabilitation training, due to her service-connected disability.  The representative requested that the Board remand the Veteran's case for SSA and VR&E records to verify her contentions.

The Veteran's SSA records are associated with the claims file.  She has not asserted, and the record does not otherwise show, that she was denied vocational rehabilitation benefits.  The duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).  

A VA medical opinion was obtained in August 2011 and an addendum opinion was provided in August 2012, and the examination reports are of record.

In December 2014, the Board remanded the Veteran's case to schedule her for a VA examination and obtain a retrospective opinion regarding her employability between September 1987 and November 2002.  The Veteran was scheduled for a VA examination in January 2015, but the examiner failed to provide reasons for her opinion or discuss the types of jobs the Veteran could perform.

There was substantial compliance with the Board's August 2015 remand, as a VA retrospective medical opinion was obtained in November 2015.

The Board's April 2016 remand was to obtain a clarifying medical opinion regarding the Veteran's ability to be substantially and gainfully employed between September 1987 and November 2002 including the types of jobs the Veteran could perform.  There has been substantial compliance with this remand, as an opinion was obtained in April 2016 from the November 2015 VA examiner.

The November 2015 VA medical opinion with the April 2016 addendum is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The November 2015 opinion with the April 2016 addendum cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claim.  The Veteran's testimony demonstrated an actual understanding that her disabilities were rated on the basis of symptoms and the severity of her disabilities.  She was asked questions about the impact of the disabilities on employment.  The RO or AOJ has sent the Veteran numerous decisions, letters, supplemental statements of the case (SSOCs), and a statement of the case, that explained why it had not assigned a TDIU prior to November 18, 2002.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

As explained in the Introduction to this decision, there was substantial compliance with the Court's Memorandum Decision as a new medical opinion was obtained regarding the Veteran's ability to obtain and sustain substantially gainful employment between September 1987 and November 2002 and she is receiving a new decision.  There was also compliance with the Board's remand inasmuch as a supplemental statement of the case was issued to consider evidence received since the last supplemental statement of the case.

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

Contentions

The Veteran asserts that a more appropriate effective date for the grant of a TDIU is from March 16, 1973, the date she entered the VA medical center (VAMC) in Marion, Illinois (9/09/05 VBMS VA 21-4138 Statement in Support of Claim).  She reports that she has not worked since that date.

Laws and Regulations

A TDIU is an award of increased compensation.  Effective dates for increases in compensation are assigned in accordance with 38 C.F.R. § 3.400(o) (2015) (implementing 38 U.S.C.A. § 5110(a), (b)(2) (West 2014)).  Pursuant to that regulation, the effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2015). 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015). 

To determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2015). 

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014), effective for claims and appeals filed on or after March 24, 2015.  The appeal in this case was filed prior to that date, the amendments are not applicable, and the regulations in effect prior to March 24, 2015 apply.

Prior to March 24, 2015, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  See 38 C.F.R. §§ 4.16(a), 4.26 (2015).

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board also may not offer its own opinion regarding whether the Veteran can perform work based on her current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991) (citations omitted).  See also Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In a claim for a TDIU, however, the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination, instead, is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (to the effect that applicable regulations place responsibility for the ultimate TDIU determination on the adjudicator, not a medical examiner); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, but it is the rating official who is responsible for interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

As discussed, the period in question begins with September 1987, one year prior to receipt of the Veteran's September 1988 informal claim for a TDIU, and ends November 18, 2002, the date her TDIU was effectuated.

From September 1987 to November 18, 2002, service connection was in effect for chronic venous insufficiency of the Veteran's bilateral lower extremities, each evaluated as 30 percent disabling, and recurrent urinary tract infections that was assigned a noncompensable disability evaluation; her combined disability evaluation was 60 percent and she met the minimum schedular percentage requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2015).  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has carefully and thoroughly reviewed the entire evidence of record and finds that the preponderance of the evidence is against the grant of an effective date earlier than November 18, 2002, for the award of a TDIU.  The reasons follow in the discussion below.

The RO assigned the effective date of November 18, 2002, based upon the formal claim for a TDIU submitted by the Veteran on that date.

In September 1988, however, the Veteran submitted an informal claim for a TDIU. See 38 C.F.R. § 3.155(a).  At that time, she submitted a substantive appeal regarding a compensable rating for her recurrent urinary tract infection secondary to stenosis, and stated that she had "kidney problems that keep [her] from working" and "needed [her] unemployability 100% disability."

Because the Veteran met the schedular criteria for a TDIU as early as September 1987, it must be determined whether there was evidence of service-connected unemployability in the claims file, actually or constructively, between that date and the effective date of the total rating.  See Norris v. West, 12 Vet. App. 413, 418 (1999).  

The Board has thoroughly reviewed the evidence of record and concludes that the preponderance of the evidence is against a finding that there is evidence that the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities prior to her formal claim for a TDIU in November 2002.  In fact, there is evidence to the contrary, in that between September 1987 and November 2002, the evidence in the claims file tends to show that the Veteran was disabled by other, non-service disabilities.

The evidence reveals that the Veteran completed her high school education, and her employment history involved sedentary work that included employment as an admitting clerk at a hospital as well as a Xerox operator.  The Veteran asserted in several statements during this appeal that she felt she was unemployable because she could not stand for a very long time and experienced pain and swelling in her legs. 

The record shows that the Veteran had severe issues with her service-connected disabilities that required hospitalization or surgery and, to some extent, limited her mobility prior to the period on appeal.  But, this was not so from 1987 to 2002.  In fact, the relevant VA and private treatment records fail to demonstrate anything more than the existence of her disabilities and continued prescription drug treatment. At no time was the Veteran treated for a flare-up of her disability that limited her ability to move or stand for any length of time.  To the extent that the medical records are directly applicable, they weigh against a finding of unemployability.

For example, private treatment records from March 1996 to July 1999 indicate that the Veteran exercised consistently and, at least at times, aggressively (4/19/84 VBMS Medical Treatment Record-Non Government Facility).  She had, at most, mildly increased edema in her legs and did not report any bladder issues.  If she experienced any limitations, they were attributed to non-service-connected knee, ankle, and back, problems.

In addition, following a motor vehicle accident in February 2001, the Veteran underwent physical therapy primarily for back, knee, hip, and shoulder pain resulting from the accident (11/21/86 VBMS Medical Treatment Record-Non Government Facility).  Throughout the treatment, she was observed to tolerate the exercises well, with minor complaints primarily involving non-service-connected injuries.  In September 2001, the Veteran was noted to be conditioning for an hour or more and participating for one and a half miles on the treadmill (4/3/90 Medical Treatment Record-Non Government Facility).  In October 2001, she was described as "in excellent shape" and participated in a two and a half hour work out.  Id.  Her medication for pain and swelling was discussed, but no additional limitations were noted to be due to her service-connected disabilities.

The claims file includes multiple opinions regarding the Veteran's employability obtained during her appeal for TDIU.  However, as explained below, the only adequate medical opinions pertaining to the period between 1987 and 2002 are against the claim.  

In December 1987, P.T.C., M.D., the Veteran's private physician, stated that the Veteran felt like she was totally unemployable because of her chronic physical and emotional problems (12/11/87 VBMS Third Party Correspondence).  While the physician agreed with her to a "great extent", he advised her to attempt employment and prove by the inability to pass a pre-employment physical or inability to consistently report for work that she was unemployable.  There is no evidence that the Veteran attempted to obtain employment. 

A December 1987 psychiatric evaluation indicates that the Veteran's relation to reality was very poor and includes diagnoses of an organic anxiety syndrome with a need to rule out organic personality syndrome (1/20/88 VBMS Medical Treatment Record-Non Government Facility).  

In August 1988, Dr. C., stated that he "really doubt[ed]" that the Veteran would pass a pre-employment physical in most any industry because of her chronic medical problems and the need for frequent follow up and chronic taking of medicine that generally precluded passing of any pre-employment physical (9/29/88 VBMS Third Party Correspondence).  The doctor stated that the Veteran was on long term antibiotics for her chronic bladder infections and long term Coumadin therapy for her phlebitis that required frequent office visits for blood work.

The Board, however, observes that Dr. C.'s opinions do not specify that they were based solely on the Veteran's service-connected disabilities.  Indeed, the Veteran's own opinion was noted to be based on both her physical and emotional problems.  Service connection was not in effect for a psychiatric disability from September 1987 to November 2002.  Moreover, the physician merely stated that he really doubted that she could pass a pre-employment physical.  Therefore, the Board accords these opinions less probative weight.

A January 2003 VA examiner noted that the Veteran felt she was unemployable because she was unable to stand for very long due to foot swelling.  The Veteran stated that she could not put shoes on because they irritated her toenails that were split, and could not wear shoes or tolerate anything rubbing her feet.  The examiner, however, reported that the Veteran wore regular looking pumps that day, drove herself to the appointment, and ambulated without any difficulty.  

In the examiner's opinion, it was not at least as likely that the Veteran was permanently and totally unemployable, given the right type of employment.  The examiner did not describe what exactly was the right type of employment.  The Board finds the examination report probative to the extent that the physical findings contradict the Veteran s reports regarding the severity of her symptoms. 

A November 2009 VA examiner opined that the Veteran's current service-connected bilateral lower extremity disabilities were moderate to severely disabling and, among other findings, excluded exercise or exertion as well as normal ambulation.  The examiner stated that it would appear, after review of the claims file, that the disabilities had not significantly changed since at least 1981 and, therefore, her current disabilities were the same longstanding disabilities that prevented her from obtaining and maintaining substantially gainful employment.  It is unclear, however, whether the examiner had opportunity to review all the Veteran's VA and private treatment records, as some were subsequently added to the claims file.

Even if the examiner reviewed the entire body of evidence as it now exists, his findings are directly contradicted by VA and private medical records contemporaneous to the appeal period.  Notably, the private treatment records from the 1990s and 2001 demonstrate the Veteran's significant and continuous exercise without any complaints of abnormal or moderately to severely impaired ambulation.  In addition, the January 2003 VA examiner observed that the Veteran was able to ambulate without difficulty and even drove herself to the appointment while wearing normal pumps.  Thus the Board cannot rely on the November 2009 VA opinion and accords it less probative weight.  See e.g., Nieves-Rodriquez v Peake, 22 Vet App at 303-4 (an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report).

An August 2011 VA examiner concluded that, considering all of the Veteran's medical and psychological problems, she was unable to work since the early to mid-1970s.  Considering, however, only the Veteran's service-connected disabilities for the period from 1987 to 2000, the Veteran would have been unable to perform manual work requiring standing, lifting, walking, or climbing.  It would have been possible for her to perform sedentary work, with accommodation for urinary frequency, and urge and stress incontinence.

In August 2012, the VA examiner reviewed newly obtained private and VA treatment records.  Of particular import were private treatment records from the 1990s stating that the Veteran was exercising and doing well without significant complaints regarding her legs or her bladder and the January 2003 VA examiner's report that she was ambulating without difficulty.  The examiner concluded that his opinion did not change in light of the newly obtained evidence and clearly stated that the Veteran was not rendered unemployable due solely to her service-connected disabilities from 1987 to 2002.

A January 2015 VA examiner opined that the Veteran was not unemployable between September 1987 and November 2002 due to service-connected vascular and urinary tract disabilities.  The examiner did not provide any reasons for her opinion, and the Board accords it little probative value.  See Nieves-Rodriquez, supra.  The examiner also did not provide any examples of the types of employment the Veteran could perform.

In November 2015, a VA physician-examiner reviewed the Veteran's medical records and provided a retrospective opinion regarding her ability to work between September 1987 and November 2002, noting that service connection was in effect for venous insufficiency and chronic cystitis.  

The examiner observed that the Veteran suffered, per specialist evaluation in 1985, from apparent urge incontinence, and recurring pelvic pain.  The problem apparently began after the Veteran had a total hysterectomy and bilateral salpingo-oophorectomy in 1972 for recurring pelvic infections.  Subsequent evaluations and treatment apparently did not result in persistent relief of her symptoms.  The examiner commented, however, that urinary tract symptoms, such as pain, urgency, etc., were, in and of themselves, not totally disabling. 

The VA examiner noted the comment made by the Veteran's primary care provider in 1987 that the Veteran suffered from physical as well as emotional issues.  Psychiatry evaluation was undertaken at that time and later confirmed psychological concerns, such as organic anxiety disorder, depression, and hysterical personality, in addition to the physical ailments from which the Veteran suffered.  The examiner explained that the combination may be considered more disabling than either alone but neither, by itself, totally disabling.

Further, the Veteran was documented to have had a pulmonary embolus secondary to lower extremity deep vein thromboses (DVTs) in the 1970s and 1980s.  She required an Inferior Vena Cava umbrella to help prevent further embolization from recurring lower extremity phlebitis.  Protimes on admission for these DVTs were found to be subtherapeutic, raising the concern for poor compliance with the chronic Coumadin therapy used for anti-coagulation.  The examiner observed that the time period from 1987 to 2002 was minimally notated for the need for multiple medical visits or hospitalizations for this condition.  This suggests that there was perhaps greater compliance with treatment, thus lessening the need for intensive medical care and hospitalizations.  The examiner concluded that the medical record did not support total disability for this time frame.

In April 2016, the VA examiner responded to the Board's request to cite examples of the types of employment the Veteran would be able to perform.  The examiner observed that, in December 1987, the Veteran's private physician stated that she had many problems but recommended she should attempt employment.  The physician stated that unemployability rating would improve her emotional state but did not provide any evidence to support this claim.  The psychiatrist in 1987 stated that the Veteran suffered from an anxiety disorder but did not state that this made her unemployable.  

The examiner noted that the Veteran's medical records through the late 1980s to the 1990s and into the early 2000s were scant for any persistent or ongoing active medical issues regarding unemployability.  There were no records during this period of recurring urinary tract issues, renewal of prescriptions for pain, infections, etc. She was seen in 2001, after a motor vehicle accident, for which she had physical therapy.  According to the therapists' notes in 2001, the Veteran's pain improved over time.  In 2004, she had a normal chemical stress test with no evidence of ischemia and she had an echocardiogram in 2004 that showed a normal ejection fraction.  The examiner explained that, thus, one can conclude that there was no heart disease in the preceding decades.

The examiner noted that the question raised is what could the Veteran perform regarding a job.  The examiner indicated that, assuming that she had back problems, knee problems, etc., there were many jobs such as receptionist tasks, filing, answering phones, directing and assisting people when they enter an office building, having people sign log books upon entry, etc., that could be done that is predominantly sedentary work.  There was a lack of psychiatric notation to state that she could not perform these tasks.  The examiner opined that the medical record evidence provided from 1987 to 2002 again does not support unemployability.

Since the November 2015 VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

VA considered the Veteran's September 1988 informal claim for a TDIU.  Under Norris, there must be evidence of unemployability, and the fact that a veteran is hospitalized for a condition or asks that she be granted a 100 percent evaluation does not necessarily render him or her unemployable.  See Norris, 12 Vet. App. at 413.

The salient factor in all of the records dated prior to the time that the Veteran submitted her formal claim for entitlement to a TDIU in November 2002 is the absence of any notation that the Veteran was unemployable due to her service-connected disabilities.  

This is made particularly apparent by the November 2015 VA examiner who noted that, between 1987 and 2002, there were few notations regarding the Veteran's lower extremity disability, suggesting better compliance with treatment and less need for intensive medical care and hospitalization.  Records during this time reflect disability associated with non-service-connected psychiatric disorders including organic anxiety disorder, depression, and hysterical personality.  The examiner explained that the combination may be considered more disabling than either alone but neither by itself totally disabling.

For these reasons, the Board concludes that the preponderance of the evidence of record is against a finding that there is documentation in the record that would lead an adjudicator to conclude that the Veteran was totally disabled due to her service-connected disabilities prior to November 18, 2002.

In November 2012, the Veteran's representative misquotes the August 2011 examiner as stating that it "could have been possible" for the Veteran to perform sedentary work, with accommodation for urinary frequency, and urge and stress incontinence.  This appears to essentially be an argument that the opinion was too speculative.  Bostain v. West 11 Vet App 124 (1998), Obert v Brown, 5 Vet App 30 (1993).  The representative's argument fails as the examiner, in the August 2012 addendum, only stated that, if the question was merely if the Veteran could work between 1987 and 2002, considering her over all medical psychiatric and obesity related issues, the answer would have been that she "could" not work.  But, considering if the Veteran was unemployable during that period due to her service-connected disabilities alone, it would have been possible for her to perform sedentary work with accommodation for urinary frequency and urge and stress incontinence.

The representative's argument fails as the more accurate reading of the examiner's statement is that, considering only the Veteran's service-connected disabilities between 1987 and 2000, she "would" have been unable to perform manual work requiring standing, lifting, and walking or climbing, and it "would" have been possible for her to perform sedentary work, with accommodation for urinary frequency, and urge and stress incontinence.  There is nothing speculative about the examiner's opinion.

The Veteran has contended that her award of SSA disability benefits in 1975 is evidence of her unemployabihty throughout the period on appeal.  However, the SSA records show that her disability award was based on musculoskeletal back pain of unknown etiology, in addition to idiopathic edema and recurrent urinary tract infections.  SSA's favorable determination, although probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements.  See Collier v Derwinski, 1 Vet App 413 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).

The award of a TDIU is not automatic when a veteran meets the schedular criteria for this benefit.  Rather, whether the Veteran meets the criteria for a TDIU is discretionary and determined on a case-by-case basis, as evidenced by the language in the regulation.   38 C.F.R. § 4.16.  See also Geib.  Again, in this case, there is a lack of evidence in the claims file, between September 1987 and November 18, 2002, that the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.


ORDER

Entitlement to an effective date earlier than November 18, 2002, for the grant of a TDIU, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


